Citation Nr: 0525202	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  05-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
adenocarcinoma of the prostate as secondary to 
asbestos/radiation exposure.

2.  Entitlement to service connection for residuals of 
transitional cell carcinoma of the bladder as secondary to 
asbestos/radiation exposure.

3.  Entitlement to service connection for a lung disorder as 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

The issue of entitlement to a lung disorder as secondary to 
asbestos exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is against a finding that the veteran 
participated in a radiation-risk activity during service or 
was otherwise exposed to ionizing radiation during service.  

2.  No current residuals of adenocarcinoma of the prostate 
and transitional cell carcinoma of the bladder are related to 
active service.


CONCLUSIONS OF LAW

1.  Residuals of adenocarcinoma of the prostate were not 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2004).

2.  Residuals of transitional cell carcinoma of the bladder 
were not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been developed pursuant to the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, the record reflects that 
the veteran has been advised on numerous occasions of his 
need to provide evidence that he was exposed to radiation 
during active military service or otherwise entitled to 
service connection for his prostate and bladder cancers.

First, prior to the May 2004 rating decision that originally 
denied his claims, the veteran was provided a January 2004 
letter that outlined the evidence necessary to substantiate 
his claims for service connection, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The May 2004 rating decision and January 2005 statement of 
the case then advised the veteran that the information 
obtained by the service department pertaining to the USS ATR-
34 and other evidence did not show that he was exposed to 
radiation as alleged, and that the record instead showed that 
his cancers developed many years after service, without any 
medical evidence linking either cancer to service, whether 
based on asbestos/radiation exposure or otherwise.  The 
veteran was also advised that the March 2004 VA medical 
examiner did not find that exposure to asbestos was the most 
likely cause of his bladder cancer, noting that this 
condition was more likely caused by his history of tobacco 
use.  

Thereafter, following the receipt of additional private 
medical records, the April 2005 supplemental statement of the 
case notified the veteran that the evidence still did not 
indicate that he was exposed to radiation as alleged, and 
that there was still no evidence linking either cancer to 
service, whether based on asbestos/radiation exposure or 
otherwise, or to a period of one year following service.  The 
claims file also continued to contain only the opinion of 
March 2004 that concluded that exposure to asbestos was not 
the most likely cause of his bladder cancer, and that this 
condition was more likely caused by his history of tobacco 
use.  

Although the January 2004 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of the 
claims.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Service medical records do not reflect any relevant 
complaints or treatment.

Post-service treatment records reflect that the initial 
diagnosis of adenocarcinoma of the prostate occurred in 1992, 
and that the initial diagnosis of transitional cell carcinoma 
of the urinary bladder occurred in 1995.

Records documenting the veteran's service aboard the USS ATR-
34 over the period of August to November 1945 were received 
by the RO in March 2004, as was a statement from the service 
department stating that there was no indication in the record 
that the veteran had service in Japan during the period of 
service in question.

VA examination in March 2004 revealed that the examiner 
reviewed the veteran's claims file to provide an opinion as 
to whether the veteran's bladder cancer was related to his 
asbestos exposure during service, and concluded that it was 
not at least ad likely as not that the veteran's bladder 
cancer was related to asbestos exposure while in the 
military.  The examiner noted that the claims file contained 
private medical records from the veteran's local physician 
that indicated a significant history of smoking.  The 
examiner commented that currently, it was estimated that as 
many as one or two of every three cases of bladder cancer 
were caused by smoking.  Given the veteran's brief duration 
of time in service and limited exposure to asbestos, it was 
again the opinion of this examiner that it was not at least 
as likely as not that the veteran's bladder cancer would be 
related to his asbestos exposure, and that it was much more 
likely related to his cigarette smoking.  


II.  Analysis

The Board has carefully reviewed the evidence relevant to 
these claims, and first notes that the veteran has undergone 
surgeries for both prostate and bladder cancer.  Despite such 
evidence, the Board will concede the existence of some 
residual disability as to each cancer, and find that the 
veteran has met the initial requirement of a current 
disability as to each of his claims.

However, as the veteran has been advised on numerous 
occasions, to succeed with his claims, it is also necessary 
that the evidence demonstrate that he was exposed to 
radiation with respect to his claims based on radiation 
exposure, and that while VA had conceded that he was exposed 
to asbestos during service, it was still necessary for him to 
provide medical evidence linking current residual disability 
to that exposure.  The evidence of record does not support a 
finding that the veteran was exposed to radiation in service 
or any other link between current residual disability and 
service.

Turning first to the veteran's claims based on radiation 
exposure, the Board has reviewed the veteran's statements 
that he was onboard the USS ATR-34 when it was within close 
proximity to the atomic bomb detonations in Japan in World 
War II and/or came ashore at some later point and was exposed 
to victims of radiation in Japan.  However, information from 
the USS ATR-34 does not document the assertions of the 
veteran.  Moreover, since the service department has 
concluded that there is no indication in the record that the 
veteran had service in Japan during the period of service in 
question, the Board finds that it is bound by the 
determination of the service department and must conclude 
that the veteran was not exposed to radiation or radiation-
risk activity.  Generally, it has been held that a service 
department determination as to an individual's military 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  Manibog v. Brown, 8 Vet. App. 465 
(1996); Duro v. Derwinski, 2 Vet. App. 530 (1992).

Accordingly, while the Board recognizes that bladder cancer 
may be presumptively service connected under both 38 C.F.R. 
§ 3.309(d) (2004) and 38 C.F.R. § 3.311 (2004), and 
adenocacinoma of the prostate may be presumptively service 
connected under 38 C.F.R. § 3.311, since the Board has 
concluded that a preponderance of the evidence is against a 
finding that the veteran was exposed to radiation during 
active military service, and there is no medical opinion of 
record that independently links such disorders to radiation 
exposure, the claims for service connection for residuals of 
prostate and bladder cancers as secondary to radiation 
exposure must be denied.

Turning next to the veteran's theory that his cancers were 
related to his exposure to asbestos during service, the Board 
would simply note that while exposure to asbestos has been 
conceded, there is still no evidence of relevant complaints 
or treatment during service, no relevant post-service 
treatment records until the 1990's, and no medical opinion 
evidence linking any residual of disability to service or a 
period of one year following service, either by way of 
exposure to asbestos or otherwise.  In fact, as was noted 
previously, the only opinion of record has squarely 
determined that with respect to the veteran's bladder cancer, 
it is not at least as likely as not that this disorder was 
related to the veteran's exposure to asbestos during service, 
and that it is more likely related to his history of tobacco 
use.  

Therefore, the Board must further find that the evidence is 
against entitlement to service connection for residuals of 
prostate and bladder cancer as secondary to asbestos 
exposure.  

In summary, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for residuals of adenocarcinoma of the 
prostate and residuals of transitional cell carcinoma of the 
bladder either on a presumptive basis or as directly related 
to service.


ORDER

Entitlement to service connection for residuals of 
adenocarcinoma of the prostate is denied.

Entitlement to service connection for residuals of 
transitional cell carcinoma of the bladder is denied.


REMAND

The Board has preliminarily reviewed the claims file with 
respect to the remaining issue of entitlement to service 
connection for a lung disorder as secondary to asbestos 
exposure, and observes that recent chest X-rays were 
interpreted by a private physician, Dr. M., in May 2005 to 
suggest chronic obstructive pulmonary disease (COPD) and 
fibrosis or scarring of the lungs.  In addition, the 
veteran's exposure to asbestos has been conceded in this 
case, and VA has determined that asbestos fibers may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  VA Adjudication 
Procedure Manual, M21-1, Part VI, 7.21(a)(1) (Change 90, Aug. 
19, 2002).

Consequently, the Board finds that the veteran should be 
afforded an appropriate examination and opinion as to whether 
it is at least as likely as not that a current lung disorder 
is related to the veteran's exposure to asbestos during 
service.

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any current lung 
disorder.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that any current lung disorder is related 
to the veteran's exposure to asbestos 
during service.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 Department of Veterans Affairs


